DETAILED ACTION

Applicant’s amendment and response received on 7/12/22 has been entered. Claims 3, 5-6, and 8-9 have been canceled, and new claims 45-46 have been added. Claims 1-2, 4, 7, and 10-46 are now pending in this application. Of these, claims 35, and 42-44 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/22. Claims 1-2, 4, 7, and 10-34, 36-41, and 45-46 are therefore currently under examination based on applicant’s elected species. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 4/5/22 and 7/12/22 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 103

The rejection of previously pending claims 1-31, and 36-41 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0112588 (April 18, 2019), hereafter referred to as Baik et al., with an effective filing date of February 8, 2015, in view of U.S. Patent Application Publication 20170164588 (June 15, 2017), hereafter referred to as Olson, Meier et al. (2000) J. Mol. Biol., Vol. 300, 857-865, Spiess et al. (1985) J. Biol. Chem., Vol. 260(4), 1979-1982, Monroe et al. (1994) Gene, Vol. 148, 237-244, and Liu et al. (2010) PLoS ONE, Vol. 5(9), e12934, pages 1-13, is withdrawn over canceled claims 3, 5-6, and 8-9, withdrawn over amended claims 1-2, 4, 7, and 10-31, which now recite that the non-human animal expresses the chimeric human/non-human animal Asgr1 protein and a wild type endogenous Asgr2 protein and wherein total cholesterol and triglyceride levels in the non-human animal are not significantly different than those of a control non-human animal that expresses a wildtype Aspr1 protein, and maintained over amended claims 36-41. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
In regards to claims 36-41, the applicant argues that the independent claims have been amended to recite that the non-human transgenic animal expresses a chimeric human/non-human animal Asgr1 protein and a wild type endogenous Asgr2 protein and wherein the total cholesterol and triglyceride levels in the non-human animal are not significantly different than those of a wildtype non-human animal that expresses wild type Asgr1 protein. The applicant argues that the skilled artisan would not have reasonably expected this phenotype because Asgr1 functional activity requires non-covalent association with Asgr2 with their respective coiled-coiled domains and the human and mouse Asgr1 extracellular domains are only 79% identical. The applicant further argues that Bialik et al. does not make obvious a mouse with a human or humanized Asgr1 locus because Asgr1 is listed as part of a large genus of internalizing effectors that may be humanized. The applicant states that Bialik et al. discloses over 50 different effectors and that this cannot be considered a “small recognizable class of compounds with common properties”, citing MPEP 2144.08. According to applicant, such a “grouping cannot be considered a small recognizable class of compounds with common properties to which Olson may be applied without any express disclosure indicating (and/or structural functional similarities suggesting) that the teachings of Olson directed toward CD3 may be applied to any and all of the around 50 polypeptides listed by Baik” (Applicant’s remarks, pages 14-15).  Finally, the applicant argues that none of the cited references teach that the modified non-human Asgr1 locus comprises a portion of the intron upstream of coding exon 3 of the human Asgr1 gene as set forth in SEQ ID NO:21. 
In response, it is first noted that applicant is arguing in part limitations which are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, independent claim 36 is drawn to a non-human animal cell, not a non-human animal, and claim as written does not include any limitation regarding the expression of the chimeric human/non-human Asgr1 protein, does not recite that the cell further expresses wild type Asgr2, and does not recite any phenotype for the cell or functional property for the encoded chimeric human/non-human Asgr1 protein. As such, applicant’s arguments regarding the unpredictability for a phenotype in the non-human animal wherein total cholesterol and triglyceride levels in the non-human animal are not significantly different than those of a control non-human animal that expresses a wildtype Aspr1 protein, is not persuasive as these limitations are not part of the claimed cell in independent claim 36 or dependent claims 37-41. Likewise, the claimed cells of claim 36-41 do not recite any limitation regarding the inclusion of a portion of the intron upstream of coding exon 3 of the human Asgr1 gene as set forth in SEQ ID NO:21 in the non-human animal cell’s endogenous Asgr1 gene locus. As such, applicant’s arguments concerning this limitation are not persuasive as the rejected claims do not recite this limitation. 
In regards to applicant’s argument that Biak et al. only discloses Asgr1 as part of a list of about 50 and that this list cannot be considered a “small recognizable class of compounds with common properties”, citing MPEP 2144.08, it is noted that MPEP 2144.08 pertains to a different fact pattern than the instant rejection. MPEP 2144.08, including (II)(A)(4)(A) and In re Ruschig, are directed to the establishment of obviousness where the reference(s) only disclose a genus and does not disclose the specific species or sub-genus recited in a claim. The “small recognizable class of compounds with common properties” referred to in In re Ruschig is related to the size of a disclosed genus of compounds and the obviousness of any particular species encompassed by a disclosed genus where the reference does not specifically teach the species recited in the claim under examination. This does not apply to the instant rejection of claims 36-41. Baik et al. does not simply teach a genus of internalization effector proteins which encompasses Asgr1, Baik et al. specifically teaches that the internalization effector protein is Asgr1. For example, in paragraph 14, Baik et al. states:
In more specific embodiments, the internalization effector is any one or more of CD63, MHC-I, Kremen-1, Kremen-2, LRP5, LRP6, LRP8, transferrin receptor, LDL-receptor, LDL-related protein 1 receptor, ASGR1, ASGR2, amyloid precursor protein-like protein-2 (APLP2), apelin receptor (APLNR), PRLR (prolactin receptor), MAL (Myelin And Lymphocyte protein, a.k.a. VIP17), IGF2R, vacuolar-type H+ ATPase, diphtheria toxin receptor, folate receptor, glutamate receptors, glutathione receptor, leptin receptor, scavenger receptor, SCARA1-5, SCARB1-3, and CD36.” (underlining added by examiner) 

Baik et al. identifies ASGR1, the species claimed in claims 36-41, as a specific embodiment of their invention repeatedly in their specification, see paragraphs 14, 54, 57, 90, 99, and 105, and in claims 4 and 27. In paragraph 105, also cited in applicant’s remarks, Baik et al. clearly teaches:
In one embodiment, the knock-out mouse also expresses the human or humanized version of the internalization effector (i.e., cognate of the antigen-binding protein). Human internalization effectors include CD63, MHC-I, Kremen-1, Kremen-2, LRP5, LRP6, LRP8, transferrin receptor, LDL-receptor, LDL-related protein 1 receptor, ASGR1, ASGR2, amyloid precursor protein-like protein-2 (APLP2), apelin receptor (APLNR), PRLR (prolactin receptor), MAL (Myelin And Lymphocyte protein, a.k.a. VIP17), IGF2R, vacuolar-type H+ ATPase, diphtheria toxin receptor, folate receptor, glutamate receptors, glutathione receptor, leptin receptor, scavenger receptor, SCARA1-5, SCARB1-3, CD36, CDH16 (Cadheri-16), CLDN16 (Claudn-16), KL (Klotho), PTH1R (parathyroid hormone receptor), SLC22A13 (Solute carrier family 22 member 13), SLC5A2 (Sodium/glucose cotransporter 2), UMOD (Uromodulin), BMPR1A (Bone morphogenetic protein receptor 1A), M-cadherin, CD9, MuSK (muscle-specific kinase), LGR4/GPR48 (G protein-coupled receptor 48), cholinergic receptor (nicotinic) alpha 1, CDH15 (Cadheri-15), ITGA7 (Integrin alpha-7), CACNG1 (L-type calcium channel subunit gamma-1), CACNAlS (L-type calcium channel subunit alpha-15), CACNG6 (L-type calcium channel subunit gamma-6), SCN1B (Sodium channel subunit beta-1), CHRNA1 (ACh receptor subunit alpha), CHRND (ACh receptor subunit delta), LRRC14B (Leucine-rich repeat-containing protein 14B), and POPDC3 (Popeye domain-containing protein 3). (emphasis added by examiner). 

Thus, unlike the topic of MPEP 2144.08 and the examples contained therein, including the citation of In re Ruschig, Baik et al. provides a specific teaching to make a mouse expressing a humanized versions of an internalization effector protein selected from a group which specifically includes ASGR1, and further as a whole teaches that ASGR1 is a specific embodiment of their invention. Thus, applicant’s arguments based on MPEP 2144.08 and the size of the genus of internalization is not found persuasive.
Turning to the combination of Baik et al. and Olsen et al., applicant’s arguments that Olsen cannot be combined with Baik et al. “ without any express disclosure indicating (and/or structural functional similarities suggesting) that the teachings of Olson directed toward CD3 may be applied to any and all of the around 50 polypeptides listed by Baik”  is not found persuasive as this is not the correct standard for establishing obviousness. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). A reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  
Also, the test for combining references is not what the individual references themselves suggest, but rather what the combination of disclosures taken as a whole would have suggested to one of ordinary skill in the art.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  For the purpose of combining references, those references need not explicitly suggest combining teachings, much less specific references. In re Nilssen, 7 USPQ2d 1500 (Fed. Cir. 1988). Thus, there is no requirement that Olsen et al. expressly or explicitly teach that their methods of producing a humanized protein in a mouse can be or should be applied to making a mouse expressing a humanized ASGR1 protein, as taught by Baik et al., in order to establish obviousness. 
	Therefore, it is maintained that in view of the teachings of Baik et al. to make a humanized ASGR1 mouse model for testing antibody containing biotherapeutic complexes targeted to human ASGR1, the detailed teachings of Olson et al. for methods of making a humanized gene locus in a mouse, where sequence encoding the mouse extracellular domain of the endogenous gene is replaced by corresponding human sequence encoding a human extracellular domain, the well known nucleotide and amino acid sequences of both human and mouse ASGR1, including domain information regarding the location of both the coiled-coil domain and the lectin domain in the extracellular region of human ASGR1 as well as the exon structure of the ASGR1 gene as taught by Meier et al., Spiess et al., Monroe et al., and Liu et al., it would have been prima facie obvious to the skilled artisan at the time of filing to make a transgenic mouse comprising cells in which the nucleic acid sequence comprising exons 3-8 of the endogenous mouse ASGR1 gene is replaced by nucleic acid sequence comprising exons 3-8 of the human ASGR1 such that cells with the mouse express chimeric ASGR1 comprising a human extracellular region and mouse transmembrane and cytoplasmic domains with a reasonable expectation of success. Furthermore, in view of the detailed sequence and domain information provided by Meier et al., Spiess et al., Monroe et al. and Liu et al., including sequences identical to SEQ ID NOS: 27-31, it would have been prima facie obvious that the humanized ASGR1 gene locus of the transgenic mouse cells would encode a chimeric protein with the sequence as set forth in SEQ ID NO:3, which comprises mouse cytoplasmic and transmembrane domain amino acid sequence fused to human extracellular domain amino acid sequence.  

The rejection of claims 32-34 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0112588 (April 18, 2019), hereafter referred to as Baik et al., with an effective filing date of February 8, 2015, in view of U.S. Patent Application Publication 20170164588 (June 15, 2017), hereafter referred to as Olson, Meier et al. (2000) J. Mol. Biol., Vol. 300, 857-865, Spiess et al. (1985) J. Biol. Chem., Vol. 260(4), 1979-1982, Monroe et al. (1994) Gene, Vol. 148, 237-244, and Liu et al. (2010) PLoS ONE, Vol. 5(9), e12934, pages 1-13, as applied to claims 1-31, and 36-41 above, and further in view of Sands et al. (2006) Mol. Ther., Vol. 13(5), 839-849, and Tan et al. (2003) J. Gene Med., Vol. 5, 311-323, is withdrawn in view of applicant’s amendments to the claims which now recite that the non-human animal expresses the chimeric human/non-human animal Asgr1 protein and a wild type endogenous Asgr2 protein and wherein total cholesterol and triglyceride levels in the non-human animal are not significantly different than those of a control non-human animal that expresses a wildtype Aspr1 protein. 

Applicant’s amendments to the claims has necessitated the following new grounds of rejection. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 46 recites, “[t]he non-human animal of claim 36, wherein the non-human animal cell is a mouse cell ….”. However, claim 36 is drawn to a non-human animal cell, not a non-human animal. As such, claim 46 conflicts with claim 36 such that the metes and bounds of the invention claimed in claim 46 cannot be determined. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7, 10-34, and 45 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises a humanized endogenous Asgr1 gene locus, wherein the mouse endogenous sequence encoding for the extracellular domain of ASGR1 is replaced with human genomic sequence encoding the extracellular domain of ASGR1 such that the humanized endogenous ASGR1 gene comprises SEQ ID NO:21 with endogenous transcriptional regulatory sequences, wherein the mouse expresses a humanized ASGR1 protein as set forth in SEQ ID NO:3 comprising a human ASGR1 extracellular domain and the endogenous mouse transmembrane and intracellular domains, wherein the mouse further expresses endogenous wild type ASGR2, and wherein total cholesterol and triglyceride levels in the non-human animal are not significantly different than those of a wildtype non-human animal that expresses wild type Asgr1 protein, does not reasonably provide enablement for making any non-human animal comprising a modified endogenous Asgr1 gene locus encoding a chimeric human/non-human animal ASGR1 protein, where the chimeric protein comprises at least the coiled-coil domain of human ASGR1 and endogenous non-human animal sequences of the lectin domain, the transmembrane domain, and intracellular domain or any non-human animal species, and wherein the non-human animal has the phenotype of total cholesterol and triglyceride levels not being significantly different than those of a wildtype non-human animal that expresses wild type Asgr1 protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Independent claim 1, the broadest claim, reads on any non-human animal, a genus which includes birds, amphibians, reptiles, insects, and mammals, whose endogenous Asgr1 gene locus has been modified such that a segment of an endogenous Asgr1 gene is deleted and replaced by orthologous human Asgr1 sequence encoding an extracellular domain of human Asgr1 comprising a coiled-coil domain. Note that sequence encoding the extracellular domain of human Asgr1 comprising a coiled-coil domain broadly reads on sequence encoding only this specific coiled-coil domain, or any sequence which encodes both this domain and additional domains up to an including the entire extracellular domain, or further including the human transmembrane domain, or further including the full length human Asgr1 coding sequence. While claim 1 does contain the limitation that the non-human animal expresses a chimeric human/non-human Asgr1 protein, due to the breath of the endogenous gene segment of the non-human Asgr1 locus to be deleted and replaced, and the breadth of the replacement sequence encoding the human Asgr1 coiled-coil domain encompassed by the claims, the chimeric protein comprises a large genus of proteins with any amount of non-human animal Asgr1 encoded peptide sequence and any amount of human Asgr1 encoded peptide sequence as long as the human peptide sequence comprises the coiled-coil domain. Dependent claims reflect this breadth of chimeric proteins, where in some embodiments the chimeric protein comprises a human C-type lectin domain, or where the chimeric protein comprises all or part of the endogenous non-human animal Asgr1 transmembrane and/or cytoplasmic domain(s). It is further noted that the claims are silent as to the preservation or replacement of 5’ or 3’ regulatory sequences of the endogenous Asgr1 gene.
In addition to the structural features of the modified Asgr1 locus in the non-human animal recited in the claims, the claims further recite both functional properties and a specific phenotype for the modified non-human animals. Specifically, the claims further recite that the non-human animal expresses a chimeric human/non-human Asgr1 protein and a wild type endogenous Asgr2 protein, and has a phenotype wherein the total cholesterol and triglyceride levels in the non-human animal are not significantly different than those of a wildtype non-human animal that expresses wild type Asgr1 protein. However, of the genus of non-human animals and the genus of modifications to the endogenous Asgr1 gene locus encompassed by the claims, the specification only discloses and provides an enabling disclosure for a single transgenic mouse which exhibit the claimed phenotype. The working examples disclose a mouse whose endogenous Asgr1 gene locus comprises a replacement of exons 3-8 of the mouse Asgr1 gene with the corresponding human genomic sequence resulting in a modified Asgr1 gene locus comprising SEQ ID NO:21, wherein the modified Asgr1 gene remains under transcriptional control of the endogenous mouse regulatory elements, and wherein the mouse expresses a chimeric human/mouse Asgr1 protein as set forth in SEQ ID NO:3. The working examples further demonstrate that a mouse homozygous for the modified Asgr1 allele showed no difference in plasma lipid levels (total cholesterol, triglycerides, HDL-C, and LDL-C) compared to wild type litter mates. The specification also reports no difference in blood glucose levels and body weight between the homozygous humanized Asgr1 mice and wild type mice. The specification provides no specific guidance for replacing exons 3-8 of any other animal Asgr1 gene with human Asgr1 exons 3-8, or any guidance as to the expression levels of the resulting chimeric Asgr1 protein or the phenotype of any such animals in terms of total cholesterol or plasma lipid levels. 
Turning to the state of the prior art regarding Asgr1 from different non-human species and their similarity to human Asgr1, applicant’s response filed on 7/12/22 acknowledges that non-human animal  and human Asgr1 proteins do not share significant sequence identity. Direct comparison of the human Asgr1 sequence with various mammalian gene sequences supports this conclusion with sequence identity between human and mouse ASGR1 at 79%, sequence identity between human and rat ASGR1 at 80%, sequence identity between human and dog ASGR1 at 84% and sequence identity between human and bovine ASGR1 at 81% (see Homologene-NCBI for ASGR1 for the sequences of these mammalian ASGR1 and a direct comparison function between these species which provides the sequence identity cited above). The prior art of record further does not appear to teach orthologs of ASGR1 in non-mammalian species such as insects, fish, or birds. It is further noted that applicant states for the record in their response filed on 7/12/22 that the instant claims are unpredictable. “ Facts supporting this unpredictability of the instant claims are listed below” (Applicant’s response of 7/12/22, page 11). In particular, the applicant states, “ Applicant respectfully submits that a skilled artisan would not have had a reasonable expectation that the chimeric human/non-human animal Asgr1 could associate with the wildtype endogenous Asgr2 protein such that the total cholesterol and triglyceride levels in the non-human animal are not significantly different than those of a control non-human animal that expresses a wildtype Asgrl protein since, inter alia, (a) Asgr1 and Asgr2 non-covalently associate via their respective coiled-coil domains to form an oligomer responsible for internalizing certain glycoproteins, and (b) non-human animal (e.g., mouse) and human Asgr1 proteins do not share significant sequence identity” (Applicant’s response of 7/12/22, page 11). The prior art at the time of filing also teaches the unpredictability in regards to the effects of the expression of humanized genes in non-human animals.  Devoy et al., in a review of genomically humanized mice states that differences in orthologous sequences in humans and mice can have functional consequences, and discloses a number of examples in which humanized proteins in mice have produced a phenotype which differs substantially from that observed in wild type mice (Devoy et al. (2011) Nat. Genet., Vol. 13, 14-20, see page 15). For example, Devoy et al. teaches that mouse SAP binds amyloid fibrils with only around 3% of the avidity of the human SAP protein even through these sequences are approximately 70% conserved, and humanization of the FOXP2 gene in mice produces an abnormal phenotype in cortico-basal ganglia circuits (Devoy et al., page 15). Devoy et al. also teaches that specific regulatory elements present within a gene can affect the phenotype of mice with humanized genes. In the example provided by Devoy et al., mice containing a humanized CASP12 gene locus unexpectedly exhibited a gender specific response to oestrogen linked to an oestrogen responsive element in human intron 7 which is not present in mouse intron 7 (Devoy et al., page 15). Sibilia et al. further teaches another example where humanization of a mouse gene results in an unexpected and non-wild type phenotype (Sibilia et al., (2003) Development, Vol. 130, 4515-4525). Sibilia et al. teaches that humanization of the mouse EGFR gene with human EGFR sequence resulted in mice with non-wild type EGFR expression patterns and a variety of tissue-specific hypomorphic phenotypes including defects in skin and hair, cardiac hypertrophy, and growth retardation (Sibilia et al., page 4515). Thus, the prior art, as corroborated by applicant, establishes a high level of unpredictability in the phenotype obtained in a non-human animal with a humanized gene locus, including a humanized ASGR1 locus. 
Therefore, in view of the art recognized, and applicant acknowledged, unpredictability of the phenotype of a non-human animal with a humanized ASGR1 gene, the breadth of the claimed humanized ASGR1 gene locus, the limited specific guidance provided by the specification for humanization of the ASGR1 locus, particularly in any animal other than a mouse, and the limitation of the working examples to a single mouse with a specific modification to the endogenous ASGR1 gene, it would have required undue experimentation to make and use the genus of non-human animals as claimed. 

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633